Citation Nr: 0334183	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a disability 
manifested by periodic shortness of breath.  

3.  Entitlement to service connection for anterior costal 
chondritis.  

4.  Entitlement to service connection for a disability 
manifested by abdominal discomfort with irregular bowel 
movements.  

5.  Entitlement to service connection for a disability 
manifested by dizziness.  

6.  Entitlement to service connection for panic attacks.  

7.  Entitlement to service connection for a disability 
manifested by low back pain.  

8.  Entitlement to service connection for hip arthralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations:  orthopedic, pulmonary, 
neurology, psychiatric, and 
gastrointestinal to determine the 
existence and etiology of headaches, 
disability manifested by periodic 
shortness of breath, anterior costal 
chondritis, disability manifested by 
abdominal discomfort with irregular bowel 
movements, disability manifested by 
dizziness, panic attacks, low back 
disability, and hip arthralgia.  Send the 
claims folder to the examiners for 
review.

(a)  The orthopedic examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran currently has anterior costal 
chondritis, low back pain, or hip 
arthralgia that are the result of chronic 
disability that is manifested by the 
reported pain that is due to an 
undiagnosed illness or that are otherwise 
related to service.  If anterior costal 
chondritis, low back pain, or hip 
arthralgia are not the result of chronic 
disability that is manifested by pain 
that can be medically linked or 
attributed to a chronic undiagnosed 
illness, or otherwise related to the 
veteran's military service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

(b)  The pulmonary examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran currently has periodic shortness 
of breath that is the result of chronic 
disability due to an undiagnosed illness 
or that is otherwise related to service.  
If periodic shortness of breath is not 
the result of chronic disability that can 
be medically linked or attributed to a 
chronic undiagnosed illness, or otherwise 
related to the veteran's military 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

(c)  The neurology examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran currently has headaches or 
orthostatic dizziness that are the result 
of chronic disability due to an 
undiagnosed illness or that are otherwise 
related to service.  If headaches or 
orthostatic dizziness are not the result 
of chronic disability that can be 
medically linked or attributed to a 
chronic undiagnosed illness, or otherwise 
related to the veteran's military 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

(d)  The psychiatric examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has panic 
attacks that are the result of chronic 
disability due to an undiagnosed illness 
or that are otherwise related to service.  
If panic attacks are not the result of 
chronic disability that can be medically 
linked or attributed to a chronic 
undiagnosed illness, or otherwise related 
to the veteran's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

(e)  The gastrointestinal examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently has abdominal 
discomfort with irregular bowel movements 
that are the result of chronic disability 
due to an undiagnosed illness or that are 
otherwise related to service.  If 
abdominal discomfort with irregular bowel 
movements are not the result of chronic 
disability that can be medically linked 
or attributed to a chronic undiagnosed 
illness, or otherwise related to the 
veteran's military service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



